Citation Nr: 1007620	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-35 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for status post right 
radical orchiectomy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from March 1979 to March 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  It was previously the subject of Board remands in 
February 2008 and March 2009.  The Board finds that 
additional development action is necessary before it may 
review the claim on the merits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Upon careful review of the March 2009 VA medical opinion, the 
Board finds that the opinion does not address all theories of 
entitlement to service connection that are raised by the 
record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The relevant medical history for the Veteran is summarized as 
follows.  Upon entrance into service, the entrance 
examination notes that the Veteran had a right undescended 
testicle.   Approximately thirteen years later, January 1992 
service treatment records showed that the Veteran complained 
about a mass in his right testicle.  Urology clinic notes 
from March 1992, showed a diagnosis of right spermatocele.  
At separation, the Veteran noted that he had prior hernia 
surgery, but did not comment on any present symptoms 
involving his right testicle.  Correspondingly the separation 
examination report, dated March 1993, did not reflect any 
genitourinary abnormalities during clinical examination.  
Notwithstanding, in June 1998, the Veteran underwent a 
radical orchiectomy to remove his right testicle.  Several 
years later the Veteran visited the VA urology clinic in 
October 2005 for treatment a left testicle spermatocele.  The 
Veteran decided to defer treatment.


At the July 2008 VA examination, the Veteran recalled 
noticing a "lump" in his scrotum during the late eighties.  
He continued to monitor it until the late nineties when it 
became more noticeable.  The Veteran is competent to report 
his experiences of symptoms and the Board finds his 
statements credible; especially when viewed in conjunction 
with the January and March 1992 service treatment records.  
Layno v. Brown, 6 Vet.App. 465, 469- 70 (1994) (lay evidence 
is competent to establish features or symptoms of injury or 
illness); Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  
Thus, the record raises the question of whether the lay 
reports and medical reports of symptoms during active service 
were the initial manifestations of the disease that resulted 
in the June 1998 radical orchiectomy.  38 C.F.R. § 3.303(b).  

The March 2009 VA medical opinion did not address whether the 
Veteran's complaints of a mass in his right testicle were 
etiologically related to the AV malfunction with fibrosis of 
the right testicle (i.e. the disease necessitating the 
radical orchiectomy).  See Robinson, supra. (VA examination 
report must discuss all theories of entitlement).  The 
examiner stated that it is not likely the right orchiectomy 
was related to service.  He did not provide an explanation or 
refer to the January and March 1992 service treatment record 
showing complaints of a right testicle mass.  

Another VA medical opinion is necessary to determine whether 
the Veteran's lay reports of a right testicular mass, as 
reflected in January and March 1992 service treatment 
records, are etiologically related to development of the AV 
malfunction with fibrosis that necessitated the right radical 
orchiectomy.  

The Board also urges the Veteran to submit information to 
identify the urology treatment records following service in 
the mid to late 1990s.  Presently, these record are not 
associated with the claims file and would be of great 
assistance in determining the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the medical providers who 
provided post service treatment for his 
right testicular disability, including 
surgical removal of the right testicle.  
After obtaining any necessary 
authorizations from the Veteran, request 
copies of these records.

2.  After associating any newly acquired 
medical records regarding post service 
treatment for his right testicular 
disability, obtain a VA medical opinion.  
The claims file must be made available for 
review.  The examiner must indicate 
receipt and review of the claims file in 
any report generated.  The examiner must 
express a medical opinion as to whether 
the in-service treatment for a right 
testicular mass in January and March 1992 
is etiologically related to the subsequent 
development of AV malfunction with 
fibrosis of the right testicle.  A 
scientific rationale must accompany the 
medical opinion.  

3.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claim on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


